SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

721
CAF 14-00126
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF MARY E. COUNTRYMAN, ALSO KNOWN
AS MARY E. CONLEY, PETITIONER-RESPONDENT,

                      V                                             ORDER

WILLIS C. COUNTRYMAN, JR., RESPONDENT-APPELLANT.


PAUL B. WATKINS, FAIRPORT, FOR RESPONDENT-APPELLANT.

RUTHANNE G. SANCHEZ, ATTORNEY FOR THE CHILDREN, WATERTOWN.


     Appeal from an order of the Family Court, Jefferson County (Peter
A. Schwerzmann, A.J.), entered December 23, 2013 in a proceeding
pursuant to Family Court Act article 6. The order, among other
things, awarded petitioner custody of the subject children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    June 12, 2015                          Frances E. Cafarell
                                                   Clerk of the Court